Citation Nr: 9935782	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDING OF FACT

The veteran has presented a plausible claim that he has a 
chronic bilateral foot disorder which was initially 
manifested during active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral foot disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The veteran's February 1972 Report of 
Medical Examination for enlistment reflects that clinical 
evaluation of his feet was normal and he reported no history 
of foot trouble.  Available service medical records reflect 
that the veteran sought treatment for flat feet and reported 
that he had injured his feet one month previously when a 
wooden palate had fallen on them.  It was noted that records 
were at the veteran's previous duty station.  It was also 
noted there was no fracture and the veteran was requesting 
renewal of a physical profile for his flat feet condition and 
injury.  The physician noted flat feet and the veteran was 
given supports and a referral for podiatry examination.  A 
podiatry examination report is not available for review.  A 
September 1973 Report of Medical History reflects that the 
veteran reported a history of foot trouble.  The examiner 
commented that the veteran had flat feet.  A report of 
clinical evaluation for separation is not available for 
review.  

In a September 1997 letter to the RO, the veteran stated that 
he had not received treatment for his foot disorder since 
service.  He stated that, after he was discharged from 
service, he worked at a desk job for 22 years until he was 
downsized in March 1996.  Thereafter, when he was job 
hunting, his feet became so painful that he was unable to 
walk.  He further stated that his feet never stopped hurting 
after his discharge from active duty; however, he walked as 
little as possible because, when he was in the military, he 
had been told to not engage in any prolonged walking or 
standing.  He reported that he was ok as long as he stayed 
off of his feet.

VA outpatient treatment records, dated from July 1997 to 
November 1998, reflect that the veteran had recurrent 
complaints of severe pain in both feet.  Specifically, in 
July 1997, the veteran complained of bilateral foot pain and 
reported a history of such pain while in the service in the 
1970's.  The assessment was bilateral plantar fasciitis.  In 
August 1997, he complained of heel pain which radiated to the 
front of the foot.  He stated that the sharp throbbing 
symptoms increased with walking or any pressure.  Examination 
of the feet revealed tenderness at the heel and plantar 
surface.  The assessment was bilateral foot pain, 
questionable plantar fasciitis.  An August 1997 report of X-
ray examination reflects that the veteran's feet were normal 
in appearance and there were no calcaneal spurs or fascial 
calcification.  However, the examiner commented that these 
findings did not exclude a clinical diagnosis of plantar 
fasciitis.  Subsequent treatment reports reflect diagnoses of 
bilateral plantar fasciitis and indicate that orthotics were 
ordered for the veteran and he received injections in the 
heels of his feet.  

A December 1997 report of VA examination of the feet shows 
that the examiner noted that the veteran was seen for non 
specific foot pain during active duty.  Physical examination 
was positive for pain on palpation and walking.  The 
diagnoses were flexible pes valgus planus, left and right 
foot, and plantar fasciitis, left and right foot.  

An October 1998 report of VA examination notes that the 
veteran experienced foot pain at rest as well as on standing 
and walking.  It was also noted that he had redness and 
slight callus over the heel.  There was no evidence of 
painful motion but the heels were tender.  The examiner also 
noted that the veteran did not have flat feet, weight bearing 
alignment of the Achilles tendon was normal, and the veteran 
did not use shoe inserts because they did not work.  The 
diagnoses were low grade cellulitis of the left and right 
heel and no diagnosis of pes planus.  X-ray examination of 
the feet were also normal.

An October 1999 letter from R. D. Tupper, D.P.M., which is 
not on the physician's letterhead and is unsigned, includes 
the opinion that the veteran's plantar fasciitis definitely 
correlates with his abnormal gait mechanics, which is an 
inherited condition.  Dr. Tupper further states that the 
veteran had had this condition for several years including 
during his time in military service.

During his October 1999 hearing before the undersigned Member 
of the Board, the veteran recalled that he had sought 
treatment for foot pain during service, for which he had been 
placed on physical profile, and these symptoms never 
completely resolved.  He further recalled that he worked at a 
desk job for 23 years.  This job did not require standing, 
walking, or lifting.  Thus, he did not experience severe foot 
pain until he was "downsized" and looking for new 
employment which caused him to put greater stress on his 
feet.

Criteria:  Service connection may be granted for a disability 
resulting from personal injury or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Caluza elements (incurrence and nexus evidence) can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post-service continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Service connection also may be established under section 
3.303(b) by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period; and (2) present disability 
from it.  Savage, 10 Vet. App. at 495.  Section 3.303(b) 
provides that continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Moreover, a condition "noted during service" 
does not require any type of special or written 
documentation, such as being recorded in an examination 
report, either contemporaneous to service or otherwise, for 
purposes of showing that the condition was observed during 
service or during the presumption period.  Id. at 496-97.  
Either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period may suffice.  Id.  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
However, medical evidence is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  


Analysis:  Section 5107 of title 38, United States Code 
unequivocally places an initial burden upon the claimant to 
produce evidence that a claim is well grounded; that is, that 
the claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
The Board finds that the veteran has presented evidence of a 
well grounded claim for service connection based upon the 
provisions of 38 C.F.R. § 3.303, that is, the claim is 
plausible or capable of substantiation.  It is accompanied by 
competent supporting evidence rather than solely on the basis 
of allegation alone.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Board finds the veteran's recollection of his foot 
complaints in service is probative evidence and it is 
confirmed by current diagnoses of bilateral plantar 
fasciitis, flexible pes valgus planus, and low grade 
cellulitis of the left and right heel.  In this regard, the 
Board notes that it is not necessary for the veteran to 
provide medical nexus evidence with regard to pes planus as 
this is a disorder that lends itself to lay observation.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) citing with 
approval Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (pes 
planus is the type of condition that lends itself to 
observation by a lay witness).

The Board must observe that the original service medical 
records do not include copies of physical profiles which the 
veteran was given for flat feet or a report of podiatry 
examination for which the veteran had been referred.  The 
Board is mindful of its heightened obligation to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board observes that the evidence, in summary, shows that 
the veteran sustained an injury to his feet in July 1973 and 
was given a profile for flat feet and the residuals of the 
injury.  He was also given supports for flat feet in August 
1973.  He complained of foot trouble when he was examined 
prior to his release from service in September 1973 and the 
examiner noted flat feet.  The veteran has testified that his 
foot problems have continued to the present time.  However, 
the recent medical records indicate that the veteran does not 
currently suffer from flat feet.  The physician who examined 
the veteran in October 1998 for disability evaluation 
purposes specifically noted that the veteran did not have 
flat feet and his report of examination included a diagnosis 
of "no diagnosis pes planus."  However, the current medical 
evidence clearly reflects that the veteran suffers from 
chronic foot pathology.  Recent diagnoses include bilateral 
plantar fasciitis, flexible pes valgus planus and cellulitis, 
left and right heel.  

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for a bilateral 
foot disorder is well grounded.  The evidence reflects that 
the veteran was seen for bilateral foot problems during 
service and that flat feet were noted; the veteran has 
testified that he has continued to experience foot problems 
since his release from service and medical evidence of 
current bilateral foot pathology has been identified.  The 
veteran's account of his in-service and post-service 
symptomatology is presume credible for the purpose of 
determining whether or not the claim is well grounded.  See 
King, supra; see also Meyer v. Brown, 9 Vet. App. 425, 429 
(1996).  As noted above, the Court has held that it is not 
necessary for the veteran to provide medical nexus evidence 
with regard to pes planus as this is a disorder that lends 
itself to lay observation.  See Savage v. Gober, 10 Vet. App. 
488, 495 (1997) citing with approval Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  Thus, the claim is well grounded.  
Caluza at 506.


ORDER

The claim of entitlement to service connection for a 
bilateral foot disorder is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
bilateral foot disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
physician who examined the veteran for VA in October 1998 did 
not offer an opinion as to whether or not the currently 
diagnosed foot pathology is related to the foot problems the 
veteran experienced during service and the continuity of foot 
symptomatology he has continued to experience since his 
release from service.  The Board concludes that such an 
opinion is required in order to fairly adjudicate the 
veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is hereby REMANDED 
for the following:

1.  The RO should refer the records in 
this case to the physician who examined 
the veteran in October 1998 for an 
opinion as to whether the veteran's 
current bilateral foot disorder can be 
clearly dissociated from the foot 
problems which he experienced during his 
military service and the continuing foot 
problems he has experienced since his 
release from service.  If this physician 
is not available, or of this physician 
cannot provide an opinion without another 
examination of the veteran, the veteran 
should be scheduled for another 
examination.  The physician should review 
the evidence in the claims folder and 
provide an opinion as to the etiology and 
date of onset of the veteran's current 
foot pathology.  The physician should 
also comment on whether the veteran's 
current foot pathology can be clearly 
dissociated from the foot problems which 
he experienced during his military 
service and the continuing foot problems 
he has experienced since his release from 
service.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

